 



EXHIBIT 10.40
Confidential Treatment Requested
EXECUTION VERSION
CATHETER DEVELOPMENT AGREEMENT
          This Catheter Development Agreement is made as of the 3rd day of May,
2006, between The Spectranetics Corporation, a Delaware corporation
(“Spectranetics”), and BioScan Technologies Ltd, an Israeli Corporation
(“BioScan”).
Recitals
          A. BioScan has knowledge and experience in the area of catheter based
Photoacoustic Imaging and Measurement (as defined below) in medical applications
and has filed patent applications with respect to Photoacoustic Imaging and
Measurement. BioScan has not yet incorporated its technology in a commercial
product and desires to have the opportunity to do so with catheters manufactured
by Spectranetics.
          B. Spectranetics is in the business of designing, manufacturing and
selling excimer laser systems, catheters and other products for use in various
medical applications. Among other products, Spectranetics makes and sells
disposable catheters for use with its excimer laser system in Atherectomy (as
defined below) procedures.
          C. BioScan and Spectranetics have agreed to jointly develop a new
disposable multi-function catheter for use with Spectranetics’ excimer laser
system for optically guided Atherectomy procedures using Spectranetics’ existing
catheter technology and Photoacoustic Imaging and Measurement technology owned
by BioScan or developed by BioScan and/or Spectranetics during the course of the
development project. The parties also desire to provide for the ownership and
licensing of intellectual property resulting from the development project.
Agreement
          Accordingly, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Spectranetics and BioScan agree as
follows:
1. Definitions. As used in this Agreement, the following terms have the
indicated meanings, whether used in the singular or plural form:
     “Atherectomy” means medical devices and methods that cut to remove
obstructions from arteries, veins or intravascular grafts, including, without
limitation, devices that use energy (mechanical, laser, electrical or other) to
penetrate intravascular obstructions for purposes of restoring blood flow.
     “Background IP” means, as to each party, all Intellectual Property that
such party owns or has the right to use as of the date of this Agreement.
 

*****   Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

1



--------------------------------------------------------------------------------



 



Confidential Treatment Requested
     “Budget” means the budget for Phase I of Project as set forth in the Scope
of Work, as the same may be amended in writing from time to time by the parties.
     “Confidential Information” means verbal and written (including electronic)
disclosures from either party to the other, whether made before or after the
date of this Agreement, which concern the disclosing party, including, without
limitation, information concerning the disclosing party’s business, operations,
customers, suppliers, products, technology, Intellectual Property or research
and development efforts, but shall not include (or shall cease to include)
information that: (a) at the time of disclosure or thereafter is published or
otherwise publicly available through no fault of the receiving party (but only
after, and only to the extent that, it is published or publicly available); or,
(b) that the receiving party can show by written documentation; (i) was known to
it at the time of disclosure, free of restriction; (ii) has been or hereafter is
disclosed to the receiving party without any obligation of confidentiality by
another source who is in lawful possession of such information and has the right
to disclose it to the receiving party; (iii) is developed by the receiving party
independent of the disclosing party’s Confidential Information; or (c) is
disclosed by the receiving party pursuant to the order or requirement of a
court, administrative agency or other governmental body, provided that the
receiving party promptly informs the disclosing party of the requirement to make
such disclosure, takes all reasonable steps to limit such disclosure and does
not inhibit the disclosing party in taking whatever lawful steps the disclosing
party considers necessary to attempt to preserve the confidentiality of such
information, and provided further that the exception in this clause (c) shall be
applicable only to the extent necessary to allow the receiving party to comply
with such order or requirement. Disclosures that are specific shall not be
deemed to be within the foregoing exceptions merely because they are embraced by
general disclosures that are within an exception.
     “Developed IP” means all Intellectual Property invented or created by
either party or jointly by the parties during the course of and in connection
with the Project.
     “FDA Approval Date” means the earlier of: (i) the date on which a Project
Catheter receives approval for marketing or selling from the United States Food
and Drug Administration or any successor agency; (ii) the date on which
Spectranetics or anyone on its behalf commences marketing a Project Catheter in
the United States; (iii) the date on which Spectranetics or anyone on its behalf
completes the first commercial sale of any Project Catheter in the United
States; or (iv) the date on which Spectranetics or anyone on its behalf
accomplishes sales of Project Catheters outside the United States for an amount
equal to $5 million in the aggregate in the preceding 12-month period.
     “Field” means all Atherectomy applications.
     “Intellectual Property” means patents, patent applications and patent
rights, including continuations and continuations in part, inventions, business
methods, trademarks, trademark applications, service marks, business marks,
trade names, brand names, other names and slogans embodying business or product
goodwill, trade dress, copyright registration, copyrights (including those in
computer software, development documentation, programming tools, drawings,
specifications and data), trade secrets, know-how, protocols, mask works,
industrial designs, formulae, processes and technical information, including
Confidential Information, and
 

*****   Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

2



--------------------------------------------------------------------------------



 



Confidential Treatment Requested
any rights under licenses to any of the foregoing, in each case, whether or not
subject to statutory registration or protection in any country.
     “Phase I of Project” means the feasibility phase evaluation described in
the Scope of Work in connection with the development of a Project Catheter
pursuant to this Agreement.
     “Phase II of Project” means the development of a commercial version of the
Project Catheter as contemplated by Section 2.3.
     “Photoacoustic Imaging and Measurement” means a process using any or all of
photoacoustic imaging, measured data or fiberoptic sensing through optical
fibers.
     “Project” means the development of a Project Catheter pursuant to this
Agreement, including both Phase I of Project and Phase II of Project.
     “Project Catheter” means a catheter incorporating Background IP owned by
BioScan or Developed IP, whether owned by BioScan or by Spectranetics. The
parties contemplate that such catheter will be developed by BioScan and
Spectranetics as described in the Scope of Work and as further developed in
Phase II of Project. If the Project is terminated by either party prior to
completion as provided in this Agreement, including any election by
Spectranetics not to proceed with Phase II of Project pursuant to Section 2.3, a
catheter shall not be deemed a Project Catheter unless it contains Background IP
owned by BioScan or Developed IP, whether owned by BioScan or by Spectranetics.
     “Scope of Work” means the scope of work attached to this Agreement as
Exhibit A, as such may be amended from time to time by consent of the parties,
which includes by reference the Spectranetics Laser Guidance Needs described in
Exhibit B.
2. Project.
          Section 2.1 Performance. BioScan and Spectranetics will perform Phase
I of Project as described in the Scope of Work. Phase I of Project will be
performed primarily at BioScan’s facility by BioScan’s personnel or personnel
retained by BioScan for purposes of Phase I of Project as contemplated by the
Budget. The time frames for completion of Phase I of Project set forth in the
Scope of Work are approximate, but BioScan and Spectranetics will use
commercially reasonable efforts to complete the work within those time frames,
it being understood that failure to complete Phase I of Project within those
time frames shall not be considered a breach of this Agreement by any party.
          Section 2.2 Costs; Budget. BioScan and Spectranetics shall bear the
costs of Phase I of Project as provided in the Scope of Work. Spectranetics will
pay BioScan the budgeted amounts as specified in the Scope of Work. Within
30 days after the end of each calendar quarter, BioScan will provide
Spectranetics a written progress report on Phase I of Project specifying in
reasonable detail the costs incurred to date with a comparison to budgeted
amounts and the progress of the work on Phase I of Project with a comparison to
the time frames set forth in the Scope of Work. Each progress report shall
indicate whether, based on the costs
 

*****   Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

3



--------------------------------------------------------------------------------



 



Confidential Treatment Requested
incurred and progress made to the date of the report, BioScan believes that
Phase I of Project will be completed within Budget and within the time frames
set forth in the Scope of Work and, if not, what the anticipated costs and
timing of Phase I of Project are expected to be. If any progress report
indicates that Phase I of Project will not be completed within the Budget,
Spectranetics and BioScan shall consult with each other to determine whether to
modify Phase I of Project, modify the Budget or terminate the Project as
provided in Section 6.1, it being understood that neither party will have an
obligation to spend amounts or resources in excess of those provided for in the
Scope of Work and that failure to complete Phase I of Project within the Budget
shall not be considered a breach of this Agreement by any party. The Budget is
not intended as a fixed amount payable to BioScan, and therefore notwithstanding
the payment schedule set forth in the Scope of Work, Spectranetics shall only be
responsible for the budgeted costs and expenses actually incurred by BioScan in
performing Phase I of Project. If the amounts paid by Spectranetics exceed the
budgeted costs and expenses actually incurred by BioScan on an aggregate basis,
as established by the final progress report for Phase I of Project, BioScan
shall refund the excess at the time such final progress report is due. In no
event shall Spectranetics be responsible for any costs and expenses incurred by
BioScan in excess of those contemplated by the Budget, as amended from time to
time unless it had agreed to such costs or expenses. BioScan shall require its
personnel and consultants to keep appropriate records of time spent on Phase I
of Project to support the personnel and consulting costs charged to Phase I of
Project. If the time frames for Phase I of Project given in the Scope of Work
are extended, the parties shall negotiate in good faith a revised payment
schedule to correspond to the new time frames.
          Section 2.3 Phase II of Project. If Phase I of Project is successfully
completed, the parties currently contemplate entering into an addendum to this
Agreement pursuant to which they would conduct Phase II of Project to mutually
develop a commercial product for use in the Field based on the prototype
developed in Phase I of Project. Spectranetics would fund the costs of Phase II
of Project. Following completion of Phase I of Project, Spectranetics shall give
BioScan notice indicating whether or not Spectranetics elects to proceed with
Phase II of Project. If Spectranetics elects to proceed with Phase II of
Project, Spectranetics, after consultation with BioScan, shall prepare a scope
of work for Phase II of Project and submit the scope of work to BioScan. Within
a reasonable time after its receipt of such proposed scope of work, BioScan,
after consultation with Spectranetics, shall prepare a budget for the portions
of such proposed scope of work submitted by Spectranetics that are to be
performed by BioScan, with such changes in the portions of the proposed scope of
work to be performed by BioScan as BioScan may reasonably consider appropriate
taking into account Spectranetics’ stated goals and BioScan’s capabilities and
commitments. The parties shall act reasonably and in good faith in proposing the
scope of work, the budget, an addendum to this Agreement setting forth the scope
of work and budget (as described below) and any changes to any thereof under
this Section 2.3, and shall negotiate reasonably and in good faith to agree upon
the portions of the scope of work to be performed by BioScan, the budget
therefor and such addendum. If they agree upon the scope of work, but are unable
to agree on a budget for the portions of the scope of work to be performed by
BioScan, either party may submit the disagreement over the budget to a mutually
agreeable un-affiliated arbitrator (who was not engaged by either party in the
past) who shall have at least 10 years of experience in medical device project
management in projects of the kind
 

*****   Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

4



--------------------------------------------------------------------------------



 



Confidential Treatment Requested
contemplated herein and whose sole mandate will be to determine the appropriate
amount to be budgeted for the item or items on which the parties were unable to
agree. If the parties are unable to agree on an arbitrator or on rules of
conducting the arbitration, either party may apply to the New York office of the
American Arbitration Association for the appointment of an arbitrator with the
qualifications and experience described above and the arbitrator shall conduct
the arbitration in New York according to the rules of the American Arbitration
Association. The costs of the arbitration (and of any proceedings before the
American Arbitration Association) shall be borne equally by the parties. After
the scope of work has been agreed to and the budget has been agreed to or
determined by arbitration, the parties shall enter into a mutually acceptable
addendum to this Agreement agreeing to the scope of work and budget for Phase II
of Project. Sections 2.1 and 2.2 above shall apply to Phase II of Project,
mutatis mutandis, and unless the parties agree otherwise, all other provisions
of this Agreement would continue to apply, including, without limitation
Spectranetics’ license and rights to commercialize the resulting product and the
termination events. The scope of work and budget for Phase II shall include a
line item for making appropriate patent and other searches for the mutual
benefit of the parties as required to ensure that no Developed IP infringes on
the rights of any third party.
3. Intellectual Property.
          Section 3.1 Background IP. Each party shall retain all of its
ownership and other rights in and to its Background IP, and, except as otherwise
expressly set forth in this Agreement, nothing in this Agreement shall
constitute a transfer to the other party of any such Background IP or a license
to the other party to use any such Background IP. BioScan represents and
warrants to Spectranetics that Exhibit C to this Agreement is a complete list of
BioScan’s patents and patent applications included in BioScan’s Background IP
that are relevant to the Project or the Field. Spectranetics represents and
warrants to BioScan that Exhibit D to this Agreement is a complete list of
Spectranetics’ patents and patent applications included in Spectranetics
Background IP that are relevant to the Project or the Field.
          Section 3.2 Ownership, Protection and Enforcement of Developed IP.
          Section 3.2.1. Ownership. As between BioScan and Spectranetics:
(i) BioScan shall be the owner of all right, title and interest in and to any
Developed IP that either (A) can be used outside the Field (whether or not it
can be used in the Field) or (B) is based upon or incorporates Photoacoustic
Imaging and Measurement processes or technology, and any improvements and
developments thereto, and Spectranetics shall have no right, title or interest
therein except as provided in Section 4.1 below; and (ii) Spectranetics shall be
the owner of all right, title and interest in and to any Developed IP to the
extent it can be used solely in the Field and is not based upon and does not
incorporate Photoacoustic Imaging and Measurement processes or technology, and
any improvements and developments thereto, and BioScan shall have no right,
title or interest therein except as provided below.
          To the extent any right, title or interest in Developed IP does, by
operation of law, become vested in any party in a manner that does not conform
to this Section 3.2.1, each party agrees to and hereby does transfer any such
right, title and interest to the other party so as to reflect the ownership
provided for in this Section 3.2.1.
 

*****   Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

5



--------------------------------------------------------------------------------



 



Confidential Treatment Requested
          Section 3.2.2. Protection and Enforcement. The party owning any
Background IP or Developed IP shall be responsible to apply for, maintain,
prosecute, and enforce patents or otherwise take steps to protect any Background
IP or Developed IP it owns, including but not limited to, deciding which
inventions shall be subject to patent protection, selecting the countries for
patenting, and selecting the person that shall be responsible for preparing,
prosecuting, and maintaining the application and any resulting patent. The party
owning the Background IP or Developed IP shall update the other party on a
reasonably current basis as to the status of each such patent application or
patent.
          Should BioScan decide to abandon or to not maintain any Background IP
or Developed IP owned by it in any jurisdiction, notice of the same shall be
given to Spectranetics at least 30 days before the date of any abandonment or
maintenance payment date so that Spectranetics can determine whether to
prosecute and/or maintain the same, in which case Spectranetics may do so at its
own expense (and reimburse BioScan to the extent it incurs any related fees,
costs or expenses in connection with any action taken at Spectranetics’ request)
and shall be the beneficiary of such portion of the Background IP or Developed
IP in the relevant jurisdiction(s) to the extent and only to the extent
necessary to exercise its rights as licensee under Section 4.1, provided,
however, that this provision shall not grant Spectranetics any property or other
ownership rights or license in any Background IP or Developed IP owned by
BioScan that is not otherwise provided for in this Agreement. In no event shall
Spectranetics agree to any settlement that shall affect any BioScan Background
IP or BioScan Developed IP outside the Field without BioScan’s advance written
consent.
          Each party shall have the exclusive right but not the duty to enforce
its own Background IP; provided that to the extent and only to the extent
enforcing such Background IP is necessary to protect Spectranetics’ interests as
licensee under Section 4.1 and BioScan decides not to pursue an enforcement
action, Spectranetics may pursue such enforcement action at its own expense (and
reimburse BioScan to the extent it incurs any related fees, costs or expenses in
connection with any action taken at Spectranetics’ request), but the right to
pursue such enforcement shall not grant Spectranetics any property or other
ownership rights or license in BioScan’s Background IP not otherwise provided
for in this Agreement. In no event shall Spectranetics agree to any settlement
that shall affect any BioScan Background IP or BioScan Developed IP outside the
Field without BioScan’s advance written consent.
          The parties shall consult with one another in any decision to enforce
the Developed IP against any third party. Spectranetics shall have the exclusive
right but not the duty to decide to cause the enforcement against any third
party of Developed IP it owns, and BioScan shall have the exclusive right but
not the duty to decide to cause the enforcement against any third party of any
Developed IP it owns; provided, however, that to the extent and only to the
extent enforcing such Background IP is necessary to protect Spectranetics’
interests as licensee under Section 4.1 and BioScan decides not to pursue an
action to enforce such Developed IP, Spectranetics may pursue such enforcement
action at its own expense (and reimburse BioScan to the extent it incurs any
related fees, costs or expenses in connection with any action taken at
Spectranetics’ request), but the right to pursue enforcement shall not grant
Spectranetics any property or other ownership rights or license in any Developed
IP owned by
 

*****   Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

6



--------------------------------------------------------------------------------



 



Confidential Treatment Requested
BioScan that is not otherwise provided for in this Agreement. In no event shall
Spectranetics agree to any settlement that shall affect any BioScan Background
IP or BioScan Developed IP outside the Field without BioScan’s advance written
consent.
          The party bringing (or causing to be brought) any action to enforce
Background IP or Developed IP shall bear or accrue all fees, costs and expenses
of the action and shall be entitled to receive all recoveries in the action;
provided that, if the other party is also joined in the action and the
recoveries in the suit include damages suffered by both parties, the fees, costs
and expenses of the action and the recoveries in the action shall be shared as
follows: (i) the recoveries shall be shared based on the proportion in which
they were awarded to the parties by the court, or if the court has not done so,
the recoveries shall be first applied to cover the costs of the parties and
thereafter in the proportion that the losses or lost profits caused by such
infringement or action by a third party affected the parties (and if the parties
cannot agree on such proportion it shall be determined by an arbitrator, who
shall be determined as and shall determine the issue according to the same
procedures provided in Section 4.2); and (ii) the fees, costs and expenses of
the action (to the extent not recovered from the defendants) shall be shared in
the same proportion as the recoveries, except that the fees, costs and expenses
borne by the other party (i.e., the party that did not bring the action) shall
not exceed its share of the recoveries in such action.
          If a third party brings an action (directly or as a counterclaim or
otherwise in response to any action initiated by either of the parties to this
Agreement) challenging the validity, enforceability or ownership of any
Background IP or Developed IP, the party that owns the Intellectual Property in
question shall have the sole right but not the duty to defend the action. If
BioScan decides not to defend any such action relating to any Background IP or
Developed IP owned by it, Spectranetics may defend such action at its own
expense (and, subject to Section 8 herein, reimburse BioScan to the full extent
it incurs any related fees, costs or expenses in connection with any action
taken at Spectranetics’ request) to the extent and only to the extent necessary
to protect its interests as licensee under Section 4.1, but the right to defend
such action shall not grant Spectranetics any property or other ownership rights
or license in BioScan Background IP or Developed IP not otherwise provided for
in this Agreement. Subject to Section 8, any party defending any action shall be
responsible for all judgments entered in the action, except, that,
notwithstanding the foregoing, in the event that both parties are joined in such
action, each party shall be entitled to conduct its own defense, and, subject to
Section 8, shall bear all fees, costs, liabilities and expenses incurred by it
in such defense and shall be responsible for all judgments entered against it in
the action.
          In all cases to enforce or defend any Background IP or Developed IP,
each party shall cooperate with the other in such enforcement effort or defense.
Without limiting the generality of the foregoing, the party that is bringing or
defending any such action may require the other party to join as a party in such
action to the extent that such joinder is necessary for the effective
prosecution or defense of the action, but, subject to Section 8, the party
bringing or defending the action shall reimburse the other party for all fees,
costs or expenses incurred as a result of such joinder.
 

*****   Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

7



--------------------------------------------------------------------------------



 



Confidential Treatment Requested
          Notwithstanding anything in this Agreement to the contrary, to the
extent any Developed IP is determined by the parties or pursuant to arbitration
as provided in Section 4.2 to infringe any Intellectual Property rights of any
third party, the parties shall use all commercially reasonable efforts to
eliminate or mitigate the effects of such infringement, including, without
limitation, redesigning or making such other changes to the Project Catheter as
necessary.
          Section 3.2.3. Survival of Rights and Obligations. The provisions of
this Section 3.2 shall survive expiration or termination of this Agreement,
provided, however, that neither party shall have any rights to be informed of or
participate in the maintenance or enforcement (or the decision not to do any of
them or to pursue by itself the same) of the other party’s Intellectual Property
if the license granted pursuant to Section 4.1 shall have been terminated.
          Section 3.3 Inventor Compensation. Each party shall be responsible for
paying any fees, costs, compensation, or other remuneration that are required by
statute, regulation, agreement, or otherwise related to the use of their
inventions, including those related to Developed IP, to its respective
employees, agents, or contractors.
          Section 3.4 Disclosure. Each party shall make prompt, full and
complete written disclosure to the other party of all information relating to
the disclosing party’s Background IP that is or will be relevant to the Project
or the Project Catheter. Each party shall make prompt, full and complete written
disclosure to the other party of all information relating to Developed IP
developed by the disclosing party during the course of the Project. Each party
shall provide the other with reasonable technical support to understand and
apply the information so disclosed as reasonably necessary to complete and
evaluate the Project and the Project Catheter and otherwise to give effect to
the purpose and intent of this Agreement.
          Section 3.5 Confidentiality. Each party agrees with respect to
Confidential Information disclosed by the other party:
               (a) to hold such Confidential Information in confidence and not
to disclose it within or outside of its own organization except (i) to its
employees and consultants who have a need to know such information in connection
with the Project and who are subject to agreements restricting disclosure and
use of such Confidential Information to the same extent as this Agreement and
(ii) as necessary to exercise its rights as licensee under Section 4;
               (b) not to use such Confidential Information for any purpose
other than the Project and the exercise of its rights as licensee under
Section 4; and
               (c) to use the same degree of care in protecting the
confidentiality of such Confidential Information as it uses in protecting its
own proprietary information, but in no event less than reasonable care.
          Section 3.6 Regulatory Approvals. For so long as the license granted
pursuant to Section 4.1 is in effect, Spectranetics shall have the exclusive
right (but no obligation) to seek regulatory approvals for the Project Catheter
for use solely in the Field and to conduct any tests,
 

*****   Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

8



--------------------------------------------------------------------------------



 



Confidential Treatment Requested
trials or other procedures in connection therewith. BioScan shall provide such
assistance as Spectranetics may reasonably request in connection therewith,
provided that Spectranetics shall pay any out-of-pocket expenses of BioScan in
providing such assistance
          Section 3.7 Commercially Reasonable Efforts. Spectranetics shall use
Commercially Reasonable Efforts to obtain any required regulatory approvals and
market Project Catheters in the United States. “Commercially Reasonable Efforts”
shall mean efforts of a degree and kind, including the level of attention and
care and the providing of funding and manpower, as are consistent with the then
current stage of product life cycle for a product with the same commercial
potential of the Project Catheter. Such efforts shall in no event be less than
the efforts that companies similar to Spectranetics in size and stage apply with
respect to products of similar commercial potential, consistent with the
exercise of good business judgment.
4. License to Spectranetics.
          Section 4.1 Grant. BioScan hereby grants to Spectranetics an
exclusive, perpetual (except as provided herein), worldwide license to use and
practice: (A) all of BioScan’s Background IP and all future developments and
improvements thereto, limited to the Field (the “BioScan Background IP
License)”; and (B) all Developed IP owned by BioScan and all future developments
and improvements thereto, limited to the Field (the “BioScan Developed IP
License”), in each case, subject to the provisions of this Agreement. The
license includes the exclusive right to make, have made (subject to the
limitations described in the following paragraph), use and sell or otherwise
transfer catheters and related devices and methods for use in the Field,
directly or through one or more subcontractors, during and after completion of
the Project. The license will also include the right to develop, improve, test,
evaluate, conduct clinical trials with respect to, and obtain regulatory
approvals for catheters and related devices and methods used in the Field.
Subject to the provisions of this Agreement, this license shall be exclusive in
the Field both as to BioScan and as to third parties. Without limiting the
generality of the foregoing and subject to the provisions of this Agreement,
including, without limitation, Section 6.2 hereof, BioScan shall not use or
practice any BioScan Background IP or Developed IP or any future development or
improvement thereof in the Field.
          This license, or any portion of it may not be assigned or sublicensed
by Spectranetics without BioScan’s consent, which shall not be unreasonably
withheld or delayed, except that, subject to Sections 6.2 and 6.3 herein,
Spectranetics may (i) sublicense to independent contractors for the purposes of
clinical trials or for the purpose of manufacturing any Project Catheters,
pursuant to sublicense agreements containing provisions protecting Intellectual
Property owned by BioScan that are reasonably satisfactory to BioScan;
(ii) sublicense to end users of Project Catheters to the extent necessary to
allow them to evaluate and use the Project Catheters; (iii) sublicense to
independent contractors for the purposes of (A) completing the development of
the Project Catheter solely if the Project is terminated prior to completion as
provided in this Agreement, provided that, in the circumstances described in
Section 6.2(g), Spectranetics’ right to sublicense under this clause (A) shall
be conditioned upon its first having complied with Section 2.3, or (B) designing
and developing subsequent
 

*****   Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

9



--------------------------------------------------------------------------------



 



Confidential Treatment Requested
generations of or improvements to the Project Catheter after completion of its
initial development (i.e., Phase I and Phase II of the Project), in each case
pursuant to sublicense agreements containing provisions protecting the
Intellectual Property owned by BioScan that are reasonably satisfactory to
BioScan (and provided that to the extent any actions, developments or
improvements taken or made by such independent contractors cause any Project
Catheter to infringe any other party’s Intellectual Property, any resulting
Liabilities (as defined in Section 8) shall be deemed to be included in
Liabilities for which Spectranetics shall indemnify BioScan as provided in
Section 8.3(b) and shall not result in any reduction of royalties as provided in
the second paragraph of Section 4.2); and (iv) assign this license and its other
rights and duties under this Agreement without such consent to a successor by
merger, sale of assets or otherwise to all or substantially all of
Spectranetics’ business and assets relating to the sale of catheters for use in
the Field.
          Nothing in this Agreement or the performance hereof shall operate to
grant Spectranetics or otherwise vest in Spectranetics any right, title, or
interest in or to any of the BioScan Background IP or BioScan Developed IP or
any other Intellectual Property owned by BioScan licensed hereto other than the
licenses granted pursuant to this Section 4.1. To the extent any such right,
title or interest does, by operation of law, become vested in Spectranetics,
Spectranetics agrees to and hereby does transfer any such right, title and
interest to BioScan.
          Section 4.2 Royalty. Spectranetics shall pay BioScan a royalty for the
license granted in Section 4.1 as provided in this Section 4.2 and in
Section 4.3. Spectranetics shall pay BioScan a royalty equal to the “Applicable
Percentage” of the sales price of each Project Catheter. For that purpose, sales
price means the amount actually invoiced by Spectranetics for such Project
Catheters, excluding taxes, insurance, freight or other separately stated
charges, net of returns and allowances. “Applicable Percentage” means (i) if and
for so long as the Project Catheters or any portion thereof are covered by a
patent or patent application owned by BioScan, [*****] and (ii) at all other
times, [*****], subject to the provisions of Section 6.2. The royalty shall be
payable quarterly within 60 days following the end of each calendar quarter.
Each royalty payment shall be accompanied by a reasonably detailed schedule of
invoiced sales of Project Catheters by Spectranetics and returns and allowances
made during the period and a calculation of the royalties due as a result
thereof. In the event of any return of or allowance in respect of a Project
Catheter as to which royalty has previously been paid, the royalty on the amount
of such return or allowance shall be deducted from subsequent royalty payments.
In no event will Spectranetics be entitled to retroactively adjust the
Applicable Percentage with respect to any royalty payments that were already
paid.
          If in the opinion of both parties herein it is necessary or advisable
for Spectranetics to pay any royalty or other fee to a person other than BioScan
or Spectranetics or any of their affiliates in order to be able to use any
BioScan Background IP or Developed IP owned by BioScan (and not as a result of
the combination of the same by any person other than BioScan with any
Intellectual Property owned by a third party) in a Project Catheter without
infringing the rights of such other person, the amount of such royalty or fee
shall be offset against the royalty payable to BioScan under this Section 4.2.
If Spectranetics and BioScan cannot agree on whether or not to pay a royalty or
fee to such a person, or the amount of the
 

*****   Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

10



--------------------------------------------------------------------------------



 



Confidential Treatment Requested
royalty or fee to be paid, Spectranetics may pay the royalty or fee to such
person, without offsetting any payments so made against the royalties payable to
BioScan, and submit the matter to binding arbitration before a mutually
agreeable un-affiliated arbitrator (who was not engaged by either party in the
past) who shall be a practicing patent attorney with at least 10 years
experience in dealing with Intellectual Property disputes. If the parties are
unable to agree on an arbitrator or on rules of conducting the arbitration,
either party may apply to the New York office of the American Arbitration
Association for the appointment of an arbitrator with the qualifications and
experience described above and the arbitrator shall conduct the arbitration in
New York according to the rules of the American Arbitration Association. The
sole charge of the arbitrator shall be to determine whether the use of BioScan
Background IP or Developed IP owned by BioScan in a Project Catheter infringed
the Intellectual Property right of such other person (and such infringement was
not as a result of the combination of the same by any person other than BioScan
with any third party Intellectual Property) and, if so, the amount of the
royalty or other fee that it was commercially reasonable to agree to pay. If the
arbitrator determines that such use did infringe the Intellectual Property
rights of such other person (and was not a result of such a combination),
BioScan shall pay to Spectranetics an amount equal to the smallest of (i) the
amount previously paid by Spectranetics to such person, (ii) the amount that
would have been previously paid to such person based on the royalty or other fee
that the arbitrator determined to be commercially reasonable or (iii) the
royalties previously paid to BioScan hereunder, plus, in each case, interest at
a rate of 6% from the date that each such offset was or would have been made or
each such royalty payment was made to the date of such payment by BioScan, and
Spectranetics shall offset all royalties or fees paid to such other person that
were not recovered from the payment by BioScan under clauses (i), (ii) or
(iii) above (not to exceed the amount that the arbitrator determined to be
commercially reasonable) against future royalty payments to BioScan. If the
arbitrator determines a range rather than a specific number for the royalty or
fee that it would have been commercially reasonable to pay, the midpoint of the
range shall be used for purposes of calculating such payment and offset. If the
arbitrator determines that such use did not infringe the Intellectual Property
rights of such other person (or was a result of such a combination),
Spectranetics shall not offset any amounts paid to such person against the
royalties payable to BioScan hereunder. Notwithstanding the foregoing, if the
parties agree that it is necessary or advisable to pay a royalty or other fee to
such a person, but are unable to agree on the amount of the royalty or fee, and
Spectranetics pays a royalty or fee to such person that is higher than the
royalty or fee that BioScan was willing to approve under this Section,
Spectranetics may offset against royalties payable to BioScan the amount that
BioScan was willing to approve (as evidenced by a written offer from BioScan)
and arbitrate only the amount of the royalty or other fee pursuant to this
Section.
          Notwithstanding anything to the contrary above, in order to maintain
the exclusivity of the BioScan Background IP License, Spectranetics shall be
required to pay BioScan minimum royalties pursuant to this Section 4.2 as
follows:
 

*****   Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

11



--------------------------------------------------------------------------------



 



Confidential Treatment Requested

             
 
  Quarters after FDA Approval Date       Minimum Annual
 
          Royalty Payable

           [
                                         *****
]                              
          The minimum royalties given above are for a four-quarter period and
not for each quarter within the period. To the extent the aggregate amounts of
royalties paid pursuant to this Section 4.2 in any four quarter period are less
than the minimum amount described above for such four quarters, Spectranetics
shall pay any shortfall together with the payment of the last quarterly payment
made with regard to such four quarter period. In the event Spectranetics fails
to pay such minimums within 30 days of the date they are due, the BioScan
Background IP License shall become, automatically and without any further
action, a non-exclusive license, but all other terms of this Agreement shall
remain in place. The conversion of the BioScan Background IP License to a
non-exclusive license shall be BioScan’s sole and exclusive remedy for any
failure by Spectranetics to pay the minimum royalties provided above.
          Section 4.3 Additional Royalty. In addition to the royalty payable
under Section 4.2, Spectranetics shall pay an additional royalty of [*****] of
the sales price (as defined in Section 4.2) of the first [*****] of Project
Catheters sold by Spectranetics, provided, however, that Spectranetics shall pay
BioScan [*****] pursuant to this Section 4.3 regardless of the number of Project
Catheters sold no later than 24 months from the FDA Approval Date, all subject
to Section 6.2. The additional royalty shall be payable quarterly upon the
payment of royalties pursuant to Section 4.2 (in which case it shall be
accompanied by the same documentation, and will be subject to the same
procedures as, royalties payable pursuant to Section 4.2) and any remaining
amounts on the date that is 24 months from the FDA Approval Date. Additional
royalties payable under this Section 4.3 shall be offset by royalties paid to
third parties as provided in Section 4.2, without duplication. For the avoidance
of doubt, in no event shall the aggregate additional royalties payable under
this Section 4.3 exceed [*****].
          Section 4.4 Improvements and Developments. For so long as the license
provided in Section 4.1 is in effect, any improvements or developments of
BioScan Background IP or Developed IP during or after the termination of the
Project which are or would be useful in the manufacture, sale or use of
catheters or related devices or procedures in the Field shall be included in the
license granted to Spectranetics herein. BioScan shall make prompt, full and
complete written disclosures to Spectranetics of all information relating to
each such improvement or development.
 

*****   Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

12



--------------------------------------------------------------------------------



 



Confidential Treatment Requested
5. Milestone Payments to BioScan. In addition to the payments to BioScan
described in the Scope of Work and in Sections 4.2 and 4.3 above, Spectranetics
will make payments to BioScan upon the achievement of the milestones described
below in the amounts set forth below:

                 
 
               
 
  Milestone       Amount    
 
               
 
                 [             
 
               
 
       *****        
 
               
 
                      ]    
 
               
 
  [*****]       [*****]    

Each payment shall be made within 30 days after the achievement of the
milestone. Any decision to seek or not seek any FDA approval or clearance shall
be made by Spectranetics.
6. Term and Termination.
          Section 6.1 Right to Terminate Project. The Project shall continue
until all deliverables described in the Scope of Work (and in any subsequent
scope of work in the addendum described in Section 2.3) have been completed
provided that:
               (i) BioScan and Spectranetics may terminate the Project by mutual
agreement at any time;
               (ii) Spectranetics may terminate the Project at any time upon
30 days notice to BioScan, but the effective date of such termination shall not
be earlier than six months after the date of this Agreement;
               (iii) BioScan may terminate the Project if the Project Catheter
has not been submitted for approval by the United States Food and Drug
Administration or any successor agency within [*****] of the date of this
Agreement (or, if such approval is not required, commercial sales of Project
Catheters have not commenced within [*****] or if the FDA Approval Date has not
occurred within [*****] of the date of this Agreement; provided, however, that
the periods established in this clause (iii) shall be automatically extended by
the amount of any delay in completion of Phase I of Project from the time frames
set forth in the
 

*****   Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

13



--------------------------------------------------------------------------------



 



Confidential Treatment Requested
Scope of Work or any delay in completion of Phase II of Project from the time
frames set forth in the addendum contemplated by Section 2.3, in each case, to
the extent, and only to the extent, such delay is due to BioScan’s failure to
use commercially reasonable efforts to perform its obligations pursuant to this
Agreement and any such addendum;
               (iv) Either party may terminate the Project if the other party
fails to perform its obligations under this Agreement in any material respect
and such failure is not cured within 60 days after notice of nonperformance to
the other party; and
               (v) Either party may terminate the Project if, after completion
of Phase I of Project, Spectranetics gives notice to BioScan pursuant to
Section 2.3 that Spectranetics elects to proceed with Phase II of Project, but
the parties are unable to agree on the portions of a scope of work for Phase II
of Project that are to be performed by BioScan or on an addendum pursuant to
Section 2.3; provided that a party may not terminate under this Section 6.1(v)
unless it has first performed its obligations under Section 2.3.
          Section 6.2 Effect of Termination.
               (a) If BioScan and Spectranetics terminate the Project by mutual
consent under Section 6.1(i), the termination agreement shall specify the
effects of termination.
               (b) If Spectranetics terminates the Project prior to completion
under Section 6.1(ii) the BioScan Background IP License shall automatically and
without any further action terminate, but otherwise the provisions of Sections 3
through 19 shall remain in full force and effect, except that any milestone
payment that has not previously become due shall not thereafter become due or
payable.
               (c) If Spectranetics terminates the Project pursuant to
Section 6.1(iv), the BioScan Background IP License shall become non-exclusive,
but otherwise the provisions of Sections 3 through 19 shall remain in full force
and effect, except that the Applicable Percentage shall be [*****] rather than
[*****], no minimum royalties will be payable, the additional royalties
described in Section 7.3 shall not be payable and any milestone payment that has
not previously become due shall not thereafter become due or payable.
               (d) If BioScan terminates the Project pursuant to
Section 6.1(iv), the BioScan Background IP License shall automatically and
without any further action terminate, but otherwise the provisions of Sections 3
through 19 shall remain in full force and effect.
               (e) If, after completion of Phase I of Project, Spectranetics
gives notice to BioScan that Spectranetics does not elect to proceed with Phase
II of Project as provided in Section 2.3, Spectranetics shall be deemed to have
terminated the Project pursuant to Section 6.1(ii).
 

*****   Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

14



--------------------------------------------------------------------------------



 



Confidential Treatment Requested
               (f) If BioScan terminates the Project pursuant to
Section 6.1(iii) then from and after such termination, the BioScan Background IP
License shall become non-exclusive, but otherwise the provisions of Sections 3
through 19 shall remain in full force and effect, except that BioScan shall have
no obligations to continue and provide any services or products to Spectranetics
or anyone on its behalf.
               (g) If either party terminates the Project under Section 6.1(v),
the provisions of Sections 3 through 19 shall remain in full force and effect,
except that Spectranetics may conduct Phase II of Project independent of
BioScan, directly or through an independent contractor as provided in
Section 4.1.
               (h) Upon any termination of the Project, each party shall comply
with Sections 3.4 and 3.5 with respect to all Developed IP developed prior to
termination and during any wind-down phase of the Project.
               (i) If the Project is terminated by Spectranetics pursuant to
Section 6.1(ii), Spectranetics shall be responsible for all budgeted costs
incurred by BioScan in performing the Project prior to the date of such
termination not previously paid and all reasonable costs incurred in
winding-down operations related to the Project, such as paying severance to
employees and paying for any outstanding orders of materials or services, it
being understood that severance must be consistent with industry practice in
Israel for such situations and related only to employees primarily engaged in
the Project.
          Section 6.3 Right to Terminate License. Notwithstanding Section 6.2
above, BioScan may terminate all licenses granted to Spectranetics under
Section 4.1: (i) if Spectranetics fails to pay any royalty due under Section 4.2
or 4.3 and such failure continues for 30 days after written notice of nonpayment
from BioScan; provided that no right to terminate shall arise as a result of any
failure to pay the minimum royalties provided in Section 4.2 or if there is a
bona fide dispute over the amount of royalty due and Spectranetics pays the
amount due within 30 days following the resolution of that dispute; or (ii) if
Spectranetics uses any BioScan Background IP or BioScan Developed IP outside the
Field or otherwise materially breaches or violates the terms of any license
granted pursuant to Section 4.1, and such use, breach or violation continues for
more than 30 days of being notified of the same.
7. Audit Right. BioScan shall have the right, at its expense, to audit
Spectranetics’ books and records relating to the sale of Project Catheters to
verify royalties due under this Agreement. Spectranetics shall have the right,
at its expense, to audit BioScan’s books and records with respect to the Project
to verify the costs and expenses incurred by BioScan in connection with the
Project. All information obtained in such an audit shall be Confidential
Information, but may be used by either party to enforce its rights under this
Agreement.
8. Indemnity.
          Section 8.1 Indemnity by Spectranetics. Spectranetics shall defend,
indemnify and hold BioScan, its affiliates and their respective officers,
directors, stockholders, partners, members, employees and agents, harmless from
and against any claims, damages, liabilities,
 

*****   Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

15



--------------------------------------------------------------------------------



 



Confidential Treatment Requested
losses, costs or expenses (including reasonable attorneys’ fees) (collectively,
“Liabilities”) relating to or arising out of (a) any claim by any third party
for personal injury or property damage resulting from the use of any Project
Catheter, or (b) any breach of any representation or failure of Spectranetics to
perform any covenant or agreement made or contained in this Agreement.
          Section 8.2 Indemnity by BioScan. BioScan shall defend, indemnify and
hold Spectranetics, its affiliates and their respective officers, directors,
stockholders, partners, members, employees and agents, harmless from and against
any Liabilities relating to or arising out of any breach of any representation
or failure of BioScan to perform any covenant or agreement made or contained in
this Agreement.
          Section 8.3 Indemnity for Breach of Intellectual Property of Third
Parties. (a) BioScan shall defend, indemnify and hold Spectranetics, its
affiliates and their respective officers, directors, stockholders, partners,
members, employees and agents, harmless from and against any Liabilities
relating to or arising out of claims by any third party that Spectranetics’ use
in a Project Catheter of any BioScan Background IP or any Developed IP owned by
BioScan infringes the Intellectual Property rights of such third party,
provided, however, that: (i) BioScan’s indemnity will not extend to a
combination by any person other than BioScan of the BioScan Background IP or any
Developed IP owned by BioScan with any Intellectual Property of a third party
where such combination is the cause of such infringement; and (ii) BioScan’s
liability pursuant to this Section 8.3(a) shall be limited to the amounts paid
by Spectranetics to BioScan pursuant to Section 4.2, as reduced by any offsets
under the second paragraph of Section 4.2 (including, if such Liabilities exceed
the amounts already so paid, any amounts that thereafter become payable to
BioScan pursuant to Section 4.2 after the date of any relevant judgment, such
amounts to be recovered by Spectranetics by offset against such future royalties
as they become due, but in any case without duplication of any reduction of
royalties provided for in Section 4.2) and shall be reduced by any amounts paid
by BioScan directly to such third party with respect to the claims described in
this Section 8.3(a); and (b) Spectranetics shall defend, indemnify and hold
BioScan, its affiliates and their respective officers, directors, stockholders,
partners, members, employees and agents, harmless from and against any
Liabilities relating to or arising out of claims by any third party that any
Project Catheter infringes the Intellectual Property rights of such third party,
if and to the extent such amounts are not covered by Section 8.3(a) (i.e., for
any Liabilities arising from or related to claims covered by 8.3(a), BioScan
shall indemnify Spectranetics to the extent provided therein and Spectranetics
shall indemnify BioScan for any excess amounts).
          Section 8.4 Defense of Claims. In the case of any third-party claim
against which indemnification is claimed under this Section 8, the person
claiming indemnification (the “Indemnified Person”) shall give prompt written
notice of the claim to the party from which indemnification is sought (the
“Indemnifying Party”), provided that no delay in giving such notice shall excuse
the Indemnifying Party from its obligation to indemnify unless and except to the
extent that its ability to defend the third-party claim is impaired by such
delay. The Indemnifying Party shall be entitled to defend and settle the
third-party claim, provided that no settlement shall be entered into without the
Indemnified Person’s consent, which consent shall
 

*****   Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

16



--------------------------------------------------------------------------------



 



Confidential Treatment Requested
not be unreasonably withheld, except that the Indemnifying party may settle any
claim without the Indemnified Person’s consent if the settlement involves no
obligation other than the payment of money from which the Indemnifying Party
provides complete indemnification hereunder and includes a complete release of
the Indemnified Person. If the Indemnifying Party fails to assume the defense of
the claim, the Indemnified Person shall defend the claim and shall be entitled
to be indemnified against the reasonable legal fees and other costs incurred in
such defense. If the Indemnifying Party assumes the defense of a third-party
claim, it shall not be responsible for any legal fees or related costs
thereafter incurred by the Indemnified Person in connection with the claim;
provided that, if the Indemnifying Person is also a party to the claim and the
representation of both the Indemnified Person and the Indemnifying Party by the
same counsel would involve a conflict of interest for such counsel, the
Indemnified Person may retain separate counsel to defend the claim on its behalf
and shall be entitled to indemnification against the reasonable legal fees and
related costs incurred in such defense. If the Indemnified Person defends any
third-party claim, whether as a result of the Indemnifying Party’s failure to
assume the defense or as a result of a conflict of interest, the Indemnified
Person shall not settle the claim without the Indemnifying Party’s consent,
which consent shall not be unreasonably withheld. Amounts paid by an Indemnified
Person in a settlement entered into in compliance with this Section 8.3 shall be
included in the liabilities and losses against which the Indemnified Person is
entitled to be indemnified under Section 8.1 or 8.2. The parties shall cooperate
in the defense of any claim, including making documents and personnel available
for interviews, depositions, hearings, trials and appeals, but the Indemnifying
Party shall reimburse the Indemnified Person for out-of-pocket costs in
providing such cooperation.
          Section 8.5 LIMITATION OF LIABILITY. EXCEPT AS SET FORTH IN SECTIONS
8.1, 8.2 AND 8.3 WITH RESPECT TO INDEMNIFICATION FOR THIRD PARTY CLAIMS, IN NO
EVENT SHALL EITHER PARTY BE LIABLE FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL,
SPECIAL OR EXEMPLARY DAMAGES (EVEN IF IT HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES) ARISING FROM SUCH PARTY’S PERFORMANCE OR FAILURE TO PERFORM ANY
COVENANT OR AGREEMENT MADE OR CONTAINED IN THIS AGREEMENT, INCLUDING LOSS OF
PROFITS, CONTRACTS, BUSINESS, REPUTATION OR GOODWILL
          Section 8.6 Sole Remedy. This Section 8 states the parties’ sole
liabilities and remedies for the matters covered herein.
9. Notices. All notices and other communications required or permitted hereunder
shall be in writing and may be given by any means selected by the sender. Each
such notice or other communication shall be effective (i) if sent by recognized
courier for delivery to the recipient’s address given below upon receipt;
(ii) if sent by facsimile transmission, upon confirmation of transmission by the
sender’s fax machine; or (iii) if sent by any other means, when actually
received. The parties’ addresses and fax numbers for notice purposes, until
changed by notice given under this Section, are as follows:
 

*****   Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

17



--------------------------------------------------------------------------------



 



Confidential Treatment Requested
The Spectranetics Corporation
96 Talamine Court
Colorado Springs, Colorado 80907-5186
Attn: Guy Childs
Fax No.: 719-633-4207
BioScan Technology Ltd
P.O.Box 281
Yokneam Elite, 20692, Israel
Attn: Avram Matcovitch and Yacov Geva
Fax No.: +972 (4) 9937364
10. Remedies. All remedies under this Agreement, at law or in equity, shall be
cumulative. The Parties hereto agree that irreparable damage would occur if any
of the provisions hereunder relating to Confidential Information and
Intellectual Property were not performed in accordance with their terms or were
otherwise breached and that each party shall have the right to injunctive relief
and other equitable remedies to enforce such provisions, without posting any
bond or other security.
11. Waiver. No failure or delay by either party in exercising any right, power
or privilege under this Agreement shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise of
any right, power or privilege hereunder.
12. Successors and Assigns. This Agreement will inure to the benefit of and be
binding upon each of the parties hereto and their respective successors and
assigns, provided that, except to a party that acquires all or substantially all
of its assets, stock or business or as otherwise provided herein, neither party
may assign its rights or delegate its duties hereunder without the consent of
the other party, not to be unreasonably withheld or delayed.
13. Severability. If it is found in a final judgment by a court of competent
jurisdiction (not subject to further appeal) that any term or provision hereof
is invalid or unenforceable (a) the remaining terms and provisions hereof will
be unimpaired and will remain in full force and effect and (b) the invalid or
unenforceable provision or term will be replaced by a term or provision that is
valid and enforceable and that comes closest to expressing the intention of such
invalid or unenforceable term or provision.
14. Entire Agreement; Modification. This Agreement embodies the entire agreement
and understanding of the parties hereto and supersedes any prior agreements,
arrangements and understandings relating to the matters provided for herein. No
alteration, waiver, amendment, change or supplement hereto will be binding or
effective unless the same is set forth in writing signed by a duly authorized
representative of each party.
15. Dispute Resolution. The Parties hereby irrevocably submit to the
non-exclusive jurisdiction of the courts of the State of New York, and the
federal courts of the United States of America located in the Southern District
of New York solely in respect of the interpretation and enforcement of the
provisions of this Agreement and of the documents referred to in this
 

*****   Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

18



--------------------------------------------------------------------------------



 



Confidential Treatment Requested
Agreement, and hereby waive, and agree not to assert, as a defense in any
action, suit or proceeding for the interpretation or enforcement hereof or of
any such document, that it is not subject thereto or that such action, suit or
proceeding may not be brought or is not maintainable in said courts or that the
venue thereof may not be appropriate or that this Agreement or any of such
documents may not be enforced in or by said courts, and the Parties irrevocably
agree that all claims with respect to such action or proceeding shall be heard
and determined in such a New York state or federal court. The Parties hereby
consent to and grant any such court jurisdiction over the person of the Parties
and over the subject matter of any such dispute.. The prevailing party in any
litigation shall be entitled to recover, in addition to any other relief awarded
by the court, its reasonable costs and expenses, including attorneys’ fees, of
preparing for and participating in the litigation. If each party prevails on
specific issues in the litigation, the court may allocate the costs incurred by
all parties on a basis it deem appropriate.
16. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.
17. Public Disclosure. Neither party shall make public disclosure of the
existence or terms of this Agreement without the advance approval of the other
party, except as required by applicable law. BioScan acknowledges that
Spectranetics is a public company in the United States and is required to
publicly report and release material information concerning its business.
Spectranetics intends to issue a press release disclosing that it has entered
into this Agreement and may in the future be required or desire to issue
additional press releases concerning this Agreement or to refer to and include
this Agreement in reports filed with the Securities and Exchange Commission.
Spectranetics shall provide the text of any such press release or report
(limited to the portion relating to this Agreement) to BioScan for review as far
in advance as is reasonably practicable and BioScan shall promptly review and
approve or provide specific comments on the text. Neither party shall include
the other party’s name in any advertising, product literature or other publicly
disseminated materials without the advance approval of the other party, except
as required by applicable law.
18. Governing Law. This Agreement shall be governed by and construed under the
laws of the State of New York, without regard to its conflict of law provisions.
19. Independent Contractor. This Agreement does not constitute and shall not be
construed as constituting a partnership or joint venture between the Parties.
Neither Party shall have any right to obligate or bind the other Party in any
manner whatsoever, and nothing herein contained shall give, or is intended to
give, any rights of any kind to any third persons. Each Party is an independent
contractor not affiliated with the other Party, and shall retain its independent
status throughout this Agreement and use its own discretion in its performance
thereof. No employment relationship is created by this Agreement.
 

*****   Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

19



--------------------------------------------------------------------------------



 



Confidential Treatment Requested
     IN WITNESS WHEREOF, the parties have executed this Catheter Development
Agreement as of the day and year first above written.

             
 
                The Spectranetics Corporation    
 
           
 
  By:   /s/ John Schulte    
 
           
 
  Name:   John Schulte    
 
  Title:   Chief Executive Officer    
 
                BioScan Technologies Ltd.    
 
           
 
  By:   /s/ Avram Matcovitch    
 
           
 
  Name:   Avram Matcovitch    
 
  Title:   Chief Executive Officer    

 

*****   Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

20



--------------------------------------------------------------------------------



 



Confidential Treatment Requested
EXHIBIT A
Scope of Work
Project Description, Objectives, and Deliverables
The goal of the Project is to combine Spectranetics fiberoptic excimer laser
catheter technology with BioScan’s fiberoptic imaging technology. There is a
large clinical need for ablative devices with imaging or guidance means to
navigate across CTOs and/or to debulk lesions in the vasculature. This document
will serve as the plan for Phase I of Project which is to determine the
feasibility of combining the 2 technologies to produce a catheter with ablation
and imaging capabilities. Reference the attached document in Exhibit B
“Spectranetics Laser Guidance Needs” which defines the overall requirements for
the combined ablative imaging device.
Objectives:
Feasibility: Investigate physics and optimized configuration of a
mixed-technology device
           [
*****
]                                        
Deliverables

a)   Individual technical reports detailing outcomes of engineering testing
b) Test results summary   c)   Preliminary specifications and recommendations on
the optimal catheter design that meet the requirements listed in Exhibit B;   d)
  Preliminary specifications and recommendations on the optimal image system
design that meet the requirements listed in Exhibit B.

Time Frame and Technical Plan
The time frame for Phase I of Project is [*****]. For the purposes of
determining successful completion within these timeframes, each time frame shall
have a 20% additional time added to it, rounded to the [*****] (e.g., aggregate
time frame shall be [*****]).
 

*****   Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

1



--------------------------------------------------------------------------------



 



Confidential Treatment Requested
Development Plan:
[
*****
]                                        
Budget
Equipment

a)   CVX- 300 Excimer laser, to be provided by Spectranetics,   b)   Equipment
and materials list

                  Design/         Equipment /Tools   Manufacture   Purchased  
Total Cost
Short pulse Excimer****
  Spectranetics        
Green Laser
  Bioscan        
Power Meter
      [*****]    
Hydrophone
      [*****]    
Computer
      [*****]    
Acquisition board
      [*****]    
Accessories
      [*****]    
Phantom
  [*****]        
Tissues
      [*****]    
Scope
  [*****]        
Ultrasonic transducer
  [*****]        
Optics & Mechanic components
(optic switch)
  [*****]   [*****]    
Electronic components
(photo-diodes, print,
passive/active components)
      [*****]    
Animal lab
  [*****]        
Material (fibers, connectors,
glues, polyimide tubes, ...)
      [*****]    
 
           
TOTAL
  [*****]   [*****]   [*****]

 

*****   Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

2



--------------------------------------------------------------------------------



 



Confidential Treatment Requested
*** If a short Excimer laser is not required
c) Except for the laser to be provided by Spectranetics, all equipment will be
provided and/or purchased by BioScan. BioScan owns or has access to all other
equipment necessary for Phase I of Project and shall make it available for use
in Phase I of Project without charge.
Personnel (BioScan side)

                      Personnel   Months   Time, %   Salary   Benefits   Total
Cost
R&D Mng.
  [                
Project Manger
                   
Electr. Eng.
                   
Physicist
                   
Software eng.
          *****        
Bio-Engineer
                   
Electro-optics
                   
Technician
                   
 
                  ]

Spectranetics will provide required technical support, materials, and facilities
in Colorado Springs.
Budget Summary

                                  COMMENTS    
Materials
    [*****]     [*****]    
Equipment
    [*****]     [*****]    
Facilities
    [*****]     [*****]    
Personnel
    [*****]          
Consultancy (technique)
    [*****]     [*****]    
Travel
    [*****]     [*****]    
Legal
    [*****]     [*****]    
Unexpected
    [*****]     [*****]    
Total
    [*****]          

 

*****   Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

3



--------------------------------------------------------------------------------



 



Confidential Treatment Requested
Payments to BioScan:
Spectranetics will pay [*****] to BioScan using the following schedule:
[
                                         *****
]                                        
Payment of Costs
BioScan will be responsible for facility, equipment, materials, travel, and
personnel costs incurred during Phase I of Project and will own all equipment
(except the CVX-300 laser) and materials purchased for Phase I of Project.
Spectranetics will provide, at its expense, a CVX-300 laser, fibers, catheters,
technical support, Spectranetics personnel travel, and a lab space at its
facility in Colorado Springs.
 

*****   Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

4



--------------------------------------------------------------------------------



 



Confidential Treatment Requested
EXHIBIT B
Spectranetics Laser Guidance Needs
Spectranetics is focusing its research and development efforts in 2 areas:
[*****]. Merging guidance technology (imaging, detection, etc.) with our excimer
laser technology would improve our ability to safely and consistently [*****].
[
*****
]                    
 

*****   Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

5



--------------------------------------------------------------------------------



 



Confidential Treatment Requested
EXHIBIT C
BioScan Patents and Patent Applications

                          Pat Att.   Title   Inventors     Comments  
[
                       
 
                       
 
    *****                
 
                       
 
                    ]       

 

*****   Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

1



--------------------------------------------------------------------------------



 



Confidential Treatment Requested
EXHIBIT D
Spectranetics Patents and Patent Applications
[
*****
]
 

*****   Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

1



--------------------------------------------------------------------------------



 



Confidential Treatment Requested
FOREIGN PATENTS
[
*****
]
 

*****   Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

2



--------------------------------------------------------------------------------



 



Confidential Treatment Requested
LICENSED PATENTS
[
*****
]
 

*****   Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

3